Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 22, 24, 25, 27-36, 38, 39 and 41 are pending in the present application.  The instant claims are rejected as indicated below.

Specification
The objections to the disclosure as set forth in paragraphs #s 2 and 3 of the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The rejection of claims 37 and 40 under 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement, is made moot by the cancellation of the instant claims.

The rejection of claims 36, 38, 39 and 41 under 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement, is withdrawn.
The rejection of claims 23, 26, 37 and 40 under 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement, is made moot by the cancellation of the instant claims.

The rejection of claims 22, 24, 25, 27-36, 38, 39 and 41 under 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement, is withdrawn.

The rejection of claims 37 and 40 under 35 U.S.C. 112 (pre-AlA), second paragraph, is made moot by the cancellation of the instant claims.

The rejection of claims 22, 31, 36, 38, 39 and 41 under 35 U.S.C. 112 (pre-AlA), second paragraph, is maintained.
Claims 22 and 31 recite:
A compound of a structure:

    PNG
    media_image1.png
    196
    251
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof, wherein the structure is:………or a pharmaceutically acceptable salt thereof.
	The claims as amended do not define the variables set forth in “a structure:

    PNG
    media_image1.png
    196
    251
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof”.  Therefore, the skilled artisan would be unable to determine the metes and bound of the claimed 

It is suggested the claims be amended to delete reference to the above-mentioned structure or a pharmaceutically acceptable salt thereof.  In other words, it is suggested the phrase “of a structure:

    PNG
    media_image1.png
    196
    251
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof, wherein the structure is” be deleted, i.e., the claims such be rewritten to read: “[A] compound selected from the group consisting of:… or a pharmaceutically acceptable salt thereof.”
For this reason, the rejection of claims 22, 31, 36, 38, 39 and 41 under 35 U.S.C. 112 (pre-AlA), second paragraph, is maintained.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


    PNG
    media_image2.png
    170
    279
    media_image2.png
    Greyscale
, however, parent claim 22 does not.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The rejection of claims 23, 26 and 37 under 35 U.S.C. 102(a)(1) over Gee et al. (WO 94/27608 cited by applicant on IDS submitted 10/23/2020) is made moot by the cancellation of the instant claims.

The rejection of claims 36 and 38 under 35 U.S.C. 102(a)(1) over Gee et al. (WO 94/27608 cited by applicant on IDS submitted 10/23/2020) is withdrawn.

The rejection of claim 22 under 35 U.S.C. 102(a)(1) over Gee et al. (WO 94/27608 cited by applicant on IDS submitted 10/23/2020) is maintained.
As noted in the previous Office Action, Gee et al. teaches

    PNG
    media_image3.png
    193
    237
    media_image3.png
    Greyscale
, i.e., 
    PNG
    media_image4.png
    164
    249
    media_image4.png
    Greyscale
as recited by instant claim 22 (see 


Response to Arguments
Contrary to applicant’s argument and as shown above, the reference does disclose the claimed compound.
For this reason, the rejection of claim 22 under 35 U.S.C. 102(a)(1) over Gee et al. (WO 94/27608 cited by applicant on IDS submitted 10/23/2020) is maintained.

The rejection of claim 40 under 35 U.S.C. 102(a)(1) as being anticipated by Hogenkamp et al. (Psychopharmacology, 2014, cited by applicant on IDS submitted 10/23/2020) is made moot by the cancellation of the instant claim.

The rejection of claims 31, 39 and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Hogenkamp et al. (Psychopharmacology, 2014, cited by applicant on IDS submitted 10/23/2020) is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claim 37 under 35 U.S.C. 103 over Gee et al. (WO 94/27608 cited by applicant on IDS submitted 10/23/2020) is made moot by the cancellation of the instant claim.

The rejection of claims 36 and 38 under 35 U.S.C. 103 over Gee et al. (WO 
94/27608 cited by applicant on IDS submitted 10/23/2020) is withdrawn.

The rejection of claims 22, 24, 25 and 27-30 under 35 U.S.C. 103 over Gee et al. (WO 94/27608 cited by applicant on IDS submitted 10/23/2020) is maintained. 
Gee et al. teaches a composition comprising compound of the formula: 

    PNG
    media_image5.png
    229
    355
    media_image5.png
    Greyscale
which is inclusive of compounds such as: 

    PNG
    media_image6.png
    220
    577
    media_image6.png
    Greyscale
, etc.  (see the entire article, especially page 11, line 3 - page 13, line 19; Examples 15, 45, 46).  The reference teaches the compounds are useful for treating insomnia and administered via a wide variety of pharmaceutical forms, such as, orally (see page 82, line 16 - page 83, line 31).
The instant claims differ from the reference by reciting other esters not exemplified by the reference.
However, the reference teaches esterification of the compound with an organic or inorganic acid (see page 15, lines 13-31). Therefore, preparation of other esters of the prior art compounds would have been within the level of skill of the ordinary artisan in 

Additionally, the court has held that an ester is ordinarily unpatentable over the alcohol from which it is derived; since esterification is so well understood and widely practiced in chemical art. Ex parte Korten, 71 USPQ 173.
Therefore, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
all the claim limitations must be taught or suggested by the prior art in order to establish the prima facie obviousness of a claimed invention;
 the reference does not disclose the claimed compounds or teach the use of any compound for the treatment of epilepsy;
in order to determine whether there was an apparent reason to combine known elements in the fashion claimed, the analysis should be made explicit; it is impermissible to first ascertain factually what Applicant did and then view the prior art (references) in such a manner as to select from the random facts from those references which may be modified and then utilized to reconstruct the claimed invention from the cited references; the Court of Appeals for the Federal Circuit has stated that “the inventor's own path itself never leads to a conclusion of obviousness, that is hindsight; and
Gee does not describe which acids can be used in the esterification process of the prior art compounds in order to produce compounds that are effective in treating epilepsy. 

An obviousness rejection is based on the teachings in the prior art and the level of skill of the ordinary artisan in the art at the time of the present invention.  Here, the ordinary artisan in the art would be one in the chemical and/or pharmaceutical arts.
As noted by MPEP § 2145 (X.A.), "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).   
Additionally, esterification, as noted by the Court, is well-known and widely practiced in the chemical art.  As would have been known by the skilled artisan in the art at the time of the present invention, esterification results in the production of prodrugs having the same properties.  Therefore, the skilled artisan would have had the reasonable expectation that esterification as taught and exemplified by Gee, utilizing other organic or inorganic acids not specifically disclosed by the reference, would result in compounds useful as taught by the reference.
In other words, a reference is evaluated based on what it teaches one of skilled in the art not just what is exemplified therein.  As recognized by MPEP § 2143, (i) combining prior art elements according to known methods to yield predictable results and/or (ii) simple substitution of one known element for another to obtain predictable results would motivate the skilled artisan to modify the reference with a reasonable prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).
Applicant argues Gee does not describe which acids can be used in the esterification process of the prior art compounds in order to produce compounds that are effective in treating epilepsy.  However, there is no requirement that the prior art must suggest that the compound(s) will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 919 F.2d 688, 696, 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990).  An obviousness rejection is proper as long as the prior art suggests a reason or provides a motivation to make the claimed invention.  Here, the reference teaches the compounds are useful for treating insomnia.
For these reasons, the rejection of claims 22, 24, 25 and 27-30 under 35 U.S.C. 103 over Gee et al. (WO 94/27608 cited by applicant on IDS submitted 10/23/2020) is maintained. 

The rejection of claim 40 under 35 U.S.C. 103 over Hogenkamp et al. (Psychopharmacology, 2014, cited by applicant on IDS submitted 10/23/2020) as evidenced by Gee et al. (WO 94/27608 cited by applicant on IDS submitted 10/23/2020) is made moot by the cancellation of the instant claim.

The rejection of claims 39 and 41 under 35 U.S.C. 103 over Hogenkamp et al. (Psychopharmacology, 2014, cited by applicant on IDS submitted 10/23/2020) as evidenced by Gee et al. (WO 94/27608 cited by applicant on IDS submitted 10/23/2020) is withdrawn.

The rejection of claims 31-35 under 35 U.S.C. 103 over Hogenkamp et al. (Psychopharmacology, 2014, cited by applicant on IDS submitted 10/23/2020) as evidenced by Gee et al. (WO 94/27608 cited by applicant on IDS submitted 10/23/2020) is maintained.
Hogenkamp et al. teaches the compound:

    PNG
    media_image7.png
    167
    197
    media_image7.png
    Greyscale
(see the entire article, especially Abstract; Fig. 1).  The reference teaches the oral administration of the compound and its anxiolytic and anticonvulsant Properties (see conclusions).
The instant claims differ from the reference by reciting esters of the prior art compound.
However,
the court has held that an ester is ordinarily unpatentable over the alcohol from which it is derived; since esterification is so well understood and widely practiced in chemical art. Ex parte Korten, 71 USPQ 173; and
Gee et al. teaches esterification of neuroactive compound with an organic or inorganic acid, such as amino acid, phosphoric acid (see page 15, lines 13-31; 

Therefore, preparation of esters of the UCI-50027 with the reasonable expectation that it would be useful as taught for the parent compound would have been within the level of skill of the ordinary artisan in the art at the time of the present 
invention. 
Therefore, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argument and the examiner’s response are as discussed above in paragraph #20.
For these reasons, the rejection of claims 31-35 under 35 U.S.C. 103 over Hogenkamp et al. (Psychopharmacology, 2014, cited by applicant on IDS submitted 10/23/2020) as evidenced by Gee et al. (WO 94/27608 cited by applicant on IDS submitted 10/23/2020) is maintained.

Claim Objections
Claims 36, 38, 39 and 41 are objected to as being dependent upon a rejected base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/BARBARA P BADIO/Primary Examiner, Art Unit 1628